--------------------------------------------------------------------------------

ACTIGA CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

Option Agreement Number:           Date of Grant/Award: January 9, 2008        
Name of Optionee: <>         Optionee’s Social Security Number: ___-__-____    
    Vesting Dates: Fully Vested         Expiration Date: January 9, 2018  

     1.      Grant of Option.

     (a)      Pursuant to the 2008 Incentive Stock Option Plan (the “Plan”) of
Actiga Corporation (f/k/a “Puppy Zone Enterprises, Inc.”) (the “Company” or
“Actiga”), a Stock Option (the “Option”), dated as of the Date of Grant set
forth above (the “Grant Date”), is hereby granted to the above-named Optionee.
The award of this Option (the “Award”) conveys to the Optionee the right to
purchase from the Company up to 1,508,000 shares of common stock, par value
$0.001 per share, of the Company, (the “Common Stock”) at an exercise price of
$0.14 per share (the “Option Shares”).

     (b)      Grant of Options of Actiga Corporation to Optionee is pursuant to
the Agreement and Plan of Merger (the “Agreement”) between Actiga, QMotions,
Inc.; whereby Actiga will issue to the Shareholders of QMotions 25,230,000
shares of commons stock in the capital of Actiga and options to purchase
3,770,000 shares of common stock in the capital of Actiga upon the reverse
subsidiary merger of QMotion Acquisition Corp. (“AC Sub” with and into QMotions
as a result of which QMotions will be the surviving company and a direct,
wholly-owned subsidiary of Actiga.

     (c)      The Option awarded hereunder is intended to be a nonqualified
stock option and is intended to be treated as an NonQualified Stock Option as
such term is defined under Section 422 of the Code as herein defined.

     (d)      The exercise price of the Options was determined as the equivalent
of the fair market value of shares of common stock of AC Sub at the time of
Closing of the Merger.

     2.      Vesting. The Options granted herein are fully vested and are
exercisable for a period of ten (10) years.

     3.      Change in Control.

     (a)      If a Change in Control occurs, as precondition to the Change in
Control, the Controlling party shall adopt the Options and all rights granted
under this Agreement pursuant to Section 9.

     (b)      “Change in Control” shall be deemed to occur if after the Date of
Grant:

--------------------------------------------------------------------------------

          (i)      Any person, including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, but excluding any
person who is a holder of capital stock of the Company as of the date of this
Agreement, or an affiliate of such person shall first become the beneficial
owner of fifty percent (50%) of the total number of shares of the Company's
Common Stock then outstanding;

          (ii)      There shall occur the consummation of a sale of all or
substantially all of the assets of the Company or any merger, consolidation,
issuance of securities or purchase of assets, the result of which would be the
occurrence of any event described in clause (i) above;

          (iii)      As a result of, or in connection with, any cash tender
offer, exchange offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, the persons who were
directors of the Company just prior to such event shall cease to constitute a
majority of the Board of Directors;

          (iv)      A tender offer or exchange offer is made for all shares of
the Company's Common and Preferred Stock (other than one made by the Company)
and shares are acquired thereunder (an "Offer").

     4.      Exercise of Option.

     (a)      The Option may be exercised with respect to all or any part of the
number of vested Option Shares by the giving of written notice (“Notice”) of the
intent to exercise to the Company. The Notice shall specify the exercise date
and the number of Option Shares as to which the Option is to be exercised.

     (b)      Notwithstanding anything herein to the contrary, Options shall be
automatically exercisable via cashless exercise. Upon giving Notice, or as soon
thereafter as is practicable, the Company shall cause to be delivered to the
Optionee a certificate or certificates for the Option Shares then being
purchased.

     (d)      During the Optionee’s lifetime, the Option granted hereunder shall
be exercisable only by the Optionee subject to the provisions in Section 12.

     5.      Expiration Date. To the extent not previously exercised, the Option
and all rights with respect thereto, shall terminate and become null and void
upon the Expiration Date shown above.

     6.      Fractional Shares. No fractional shares of Common Stock will be
issued upon the exercise of this Option. Any fractional shares will be rounded
up to the nearest whole share.

     7.      Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:

     (a)      “Administrator” shall have the meaning defined in Section 4 of the
Plan.

     (b)      “Agreement” means this Incentive Stock Option Agreement.

     (c)      “Code” means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

--------------------------------------------------------------------------------

     (d)      “Fair Market Value” means

          (i)      the closing price of shares of Common Stock or other
securities of the Company on the date before the date the value is to be
determined on the principal recognized securities exchange or recognized
securities market on which such stock is reported, but if selling prices are not
reported, its fair market value shall be the mean between the high bid and low
asked prices for such stock on the date before the date the value is to be
determined (or if there are no quoted prices for such date, then for the last
preceding business day on which there were quoted prices).

          (ii)      In the absence of an established market for the stock, the
fair market value thereof shall be determined in good faith by the
Administrator, with reference to the Company’s net worth, prospective earning
power, dividend-paying capacity, and other relevant factors, including goodwill
of the Company, the economic outlook in the Company’s industry, the Company’s
position in the industry, the Company’s management, and the values of stock of
other corporations in the same or similar line of business.

     (e)      “Optionee” means any a shareholder of QMotions, Inc., to whom
Options of Company are being granted pursuant to the 2008 Stock Option Incentive
Agreement.

     8.      Termination. The Option may be exercised at any time or from time
to time prior to the Expiration Date set forth above (the “Option Term”).

     (a)      “Death”. In the event of death of the Optionee, an Option then
held, to the extent exercisable, may be exercised in whole or in part by the
Optionee’s legal representative or by the person to whom the Option is
transferred by devise or the laws of descent and distribution, at any time
within twelve (12) months after the death of the Optionee, but in any event no
later than the Expiration Date.

     9.      Changes in Capital Structure; Corporate Transactions.

     (a)      In the event of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification or similar change
in the capital structure of the Company, appropriate adjustments shall be made
by the Board of Directors of the Company (the “Board”) in (i) the number and
class of shares of stock subject to the Plan and each Option outstanding under
the Plan.

     (b)      In the event of the proposed dissolution or liquidation of the
Company, the Administrator shall notify the Optionee at least 30 days prior to
such proposed action. To the extent not previously exercised, the Optionee may
exercise the Options prior to such dissolution or liquidation.

     (c)      In the event of a merger or consolidation of the Company with or
into another corporation or entity in which the Company does not survive, or in
the event of a sale of all or substantially all of the assets of the Company in
which the shareholders of the Company receive securities of the acquiring entity
or an affiliate thereof, as a precondition to the closing of any such event
outlined in this Section 9(c), the Option shall be assumed or equivalent options
shall be substituted by the successor corporation (or other entity) or a parent
or subsidiary of such successor corporation (or other entity).

--------------------------------------------------------------------------------

     10.      Stockholder Rights. Until the date a stock certificate is issued
to the Optionee, the Optionee shall have no rights as a stockholder with respect
to the Option Shares, and no adjustments shall be made for dividends of any kind
or nature, distributions, or other rights for which the record date is prior to
the date such stock certificate is issued.

     11.      Stock Certificate. Until the Option Shares are registered, each
certificate representing the Option Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED

       

     12.      Piggy Back Registration.

     (a)      If, at any time, the Company undertakes to register any of its
Common Stock or other equity securities under the Securities Act of 1933, as
amended (the “Act”), it will give prompt written notice (and in no event later
than 30 days prior to the proposed filing of such registration statement with
the Securities and Exchange Commission (the “SEC”)) to the Optionee of its
intention to effect such registration. The Company will include in such
registration all securities with respect to which the Company has received
written requests for inclusion within 20 days after the receipt of such notice
by the Optionee. The Company shall pay all related registration expenses other
than any underwriter discounts relating to shares to be sold by the Optionee.

     (b)      In connection with and registration of shares under the Act, the
Company shall, among other things, (i) file a registration statement with the
SEC and use its reasonable best efforts to cause the registration statement to
become and remain effective until all of the shares have been sold or sixty
days, whichever is shorter, (ii) as promptly as possible prepare and file with
the SEC any amendments and supplements to any registration statement, including
the prospectus, that are necessary to keep such registration statement
effective, (iii) as promptly as possible, provide to the Optionee copies of the
prospectus, including a preliminary prospectus, conforming with the requirements
of the Act, and all other documents that the Optionee may reasonably request, in
order to assist in the public sale or other disposition of the shares, and (iv)
as promptly as possible, use its commercially reasonable efforts to register or
qualify the shares covered by such registration statement under the securities
(Blue Sky) laws of all states that require such registration or qualification
and that the Optionee requests, and complete all other activities and documents
that may be necessary or reasonably desirable for the Optionee to complete the
public sale or other disposition of the shares in such specified states.

     (c)      The obligations of the Company under this Section to register the
shares shall expire and terminate at such time as the Optionee shall be entitled
or eligible to sell such securities without restriction and without a need for
the filing of a registration statement under the Securities Act, including
without limitation, for any resales of restricted securities made pursuant to
Rule 144 as promulgated by the Securities and Exchange Commission, or for a sale
made pursuant to Rule 144 as promulgated by the Securities and Exchange
Commission, or for a sale made pursuant to Section 4(1) and/or 4(2) under the
Securities Act.

--------------------------------------------------------------------------------

     13.      No Transfer or Assignment.

     (a)      Neither (i) this Agreement, (ii) any of the rights, benefits,
duties or obligations hereunder, nor (iii) the Option Shares, may be transferred
or assigned without the prior written notice to the Company.

     (b)      Notwithstanding the foregoing, the Option Shares may be
transferable by (i) will or by the laws of descent and distribution, in the case
of the death of the Optionee, to (ii) the ex-spouse of the Optionee pursuant to
the terms of a domestic relations order, (iii) the spouse, children or
grandchildren of the Optionee (“Immediate Family Members”), (iv) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (v) a
partnership or limited liability company in which such Immediate Family Members
are the only partners or members. In addition, there may be no consideration for
any such transfer. Following transfer, any such Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of Section 7(e) hereof the term “Optinee”
shall be deemed to refer to the transferee. No transfer pursuant to this
Section, 12 shall be effective to bind the Company unless the Company shall have
been furnished with written notice of such transfer together with such other
documents regarding the transfer as the Board shall request.

     14.      Amendment. The Company may, subject to approval of all Optinees
amend the Award at any time if the Company determines, in its sole discretion
that amendment is necessary or advisable in light of any applicable addition to
or change in the Code, any regulations issued thereunder, or any federal or
state securities law or other applicable law or regulation.

     15.      Acknowledgement. The Optionee acknowledges having received and
read a copy of this Agreement and the Plan and agrees to comply with the Plan
and all laws, rules and regulations applicable to the Award and to the sale or
other disposition of the Common Stock of the Company received.

     16.      Entire Agreement. This Agreement contains the entire understanding
between the parties. No other representations or covenants have induced either
party to execute this Agreement, and this Agreement supersedes all prior
understandings among the parties hereto with respect to the subject matter
contained herein.

     17.      Notices. Any notice to the Company provided for in this Agreement
shall be addressed to it in care of its Secretary at its executive offices
located at 200- 8724 S. Eastern Ave, Las Vegas, NV 89123-259, and any notice to
the Optionee shall be addressed to the Optionee at the address currently in the
records of the Company. Any notice shall be deemed duly given if and when
properly addressed and posted by registered or certified mail, postage prepaid.

     18.      Severability. If any provision of this Agreement is held to be
illegal or invalid for any reason, the remaining provisions are to remain in
full force and effect and are to be construed and enforced in accordance with
the purposes of this Agreement as if the illegal or invalid provision or
provisions did not exist.

     19.      Headings. The section headings of this Agreement are for
convenience of reference only and do not form a part of the terms of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Incentive Stock Option Agreement, and the Optionee has placed his
or her signature hereon, effective as of the Grant Date.

  ACTIGA CORPORATION                     By:     Name: Steven Bajic   Title:
President, Chief Financial Officer, Secretary,     Treasurer and Director      
        ACCEPTED AND AGREED TO:           Name of Optionee


--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: [_______________________

     (1) The undersigned hereby elects to exercise________Option Shares of the
Company pursuant to the terms of the attached Incentive Stock Option Agreement,
and tenders herewith payment of all applicable transfer taxes, if any.

     (2) Payment shall take the form of (check applicable box):

               [ ] in lawful money of the United States; or

     (3) Please issue a certificate or certificates representing said Option
Shares in the name of the undersigned or in such other name as is specified
below:

_________________________________

The Option Shares shall be delivered to the following:

_________________________________

_________________________________

_________________________________

     (4)      Accredited Investor. The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:     Signature of Authorized Signatory of Investing
Entity:     Name of Authorized Signatory:     Title of Authorized Signatory:  
Date:  


--------------------------------------------------------------------------------